Exhibit31.2 Rule13a-14(a)/15d-14(a) Certification I, Andrew X. Wang, certify that: 1.I have reviewed this Amendment No. 1 to the annual report on Form10-K/A for the fiscal year ended September 30, 2010 of China Direct Industries, Inc. (the “registrant”); 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances made, not misleading with respect to the period covered by this report. Date:January 28, 2011 /s/Andrew X. Wang Andrew X. Wang Chief Financial Officer (Principal Financial and Accounting Officer)
